Citation Nr: 0411407	
Decision Date: 04/30/04    Archive Date: 05/06/04

DOCKET NO.  95-19 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased disability evaluation for 
lumbosacral strain with degenerative disc disease, currently 
evaluated as 40 percent disabling.

2.  Entitlement to service connection for a mood disorder, claimed 
as a nervous disorder, as secondary to the service-connected 
lumbosacral strain with degenerative disc disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel



INTRODUCTION

The veteran served on active duty October 1961 to August 1962.

This appeal arises before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in August 1994 by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.

The Board notes that during the course of this appeal, the RO 
granted an increased rating to 40 percent in a February 1997 
rating decision, effective from April 1994.  As this increased 
rating does not constitute a full grant of all benefits possible 
for the veteran's lumbosacral strain with degenerative disc 
disease of the lumbar spine, and as the veteran has not withdrawn 
his claim, the issue concerning entitlement to an increased rating 
for this disability is still pending.  See AB v. Brown, 6 Vet. 
App. 35 (1993).

This claim was previously before the Board in December 1999, when 
it was remanded for further development.  In particular, the Board 
requested that the RO obtain an opinion to determine what 
symptomatology manifested in the veteran's back disability is 
attributable to the service-connected lumbosacral strain with 
degenerative disc disease of the lumbar spine disability, and what 
is attributable to the nonservice-connected residuals of herniated 
nucleus pulposes (HNP) at L4-L5.

In June 2003, the Board again remanded the claim for compliance 
with the December 1999 remand under Stegall v. West, 11 Vet. App. 
268 (1998).  The case is now again before the Board.

The only issue over which the Board clearly has appellate 
jurisdiction is that set forth on the title page.  However, as the 
veteran filed a timely notice of disagreement with the denial of 
service connection for a mood disorder, the Board will remand for 
the issuance of a statement of the case.  See Manlincon v. West, 
12 Vet. App. 238, 240 (1999).

This issue is being REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify the appellant if 
further action is required.  Notwithstanding, the appellant has 
the right to submit additional evidence and argument on the matter 
or matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

In a January 2003 statement, the veteran indicated that his neck, 
arm, and shoulder disabilities are the result of his service-
connected lower back disability, and that he is completely 
disabled.  He also stated that he needs the aid and attendance of 
his wife.  Finally, VA treatment records show that various 
prosthetics have been requested on his behalf, including a 
wheelchair, a hospital bed, and adaptive equipment.  Claims for 
service connection for neck, arm, and shoulder conditions 
secondary to the service-connected lower back disability, a total 
disability rating for compensation purposes based on individual 
unemployability due to service connected disabilities, special 
monthly compensation by reason of need for aid and attendance of 
another person, and for prosthetic devices and adaptive equipment 
are thus inferred.  These claims are referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  The VA has properly developed and obtained all relevant 
evidence needed for an equitable disposition of, and adequately 
notified the veteran of the evidence necessary to substantiate, 
the increased rating claim addressed in this decision.

2.  The veteran's service-connected lumbosacral strain with 
degenerative disc disease is manifested by pronounced 
symptomatology.


CONCLUSION OF LAW

The criteria for the assignment of an evaluation of 60 percent for 
lumbosacral strain with degenerative disc disease have been 
satisfied.  38 U.S.C.A. §§ 1155, 5107(a) (West 2002); 38 C.F.R. §§ 
3.159, 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.14, 4.21, 4.40, 4.41, 
4.44, 4.45, 4.59, 4.130, Diagnostic Code 5293 (1995-2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of the appellant's claim, the Veterans Claims 
Assistance Act (VCAA) was enacted and became effective.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  
The VCAA essentially eliminates the requirement that a claimant 
submit evidence of a well-grounded claim and provides that VA will 
notify the claimant and the claimant's representative, if any, of 
information required to substantiate a claim and will assist the 
claimant in obtaining evidence necessary to substantiate a claim.  
VA issued regulations to implement the VCAA in August 2001.  See 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003)).  The 
amendments became effective on November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a), which became effective August 
29, 2001.  VA is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance would 
aid in substantiating the claim.

The Board finds no prejudice to the appellant in this case by 
proceeding with the adjudication of the issue of entitlement to an 
evaluation in excess of 40 percent for a lower back disability.  
VA has complied with the notice and duty to assist provisions of 
the VCAA, and the veteran was advised by VA of the information 
required to substantiate his claim.  In this regard, the Board 
notes that collectively, the December 1999 and June 2003 remands 
and March 2001 VCAA letter, various rating decisions, and 
statement of the case and supplement statements of the case, 
including that dated in September 2002 and October 2003 provided 
the veteran with information regarding the evidence needed to 
substantiate his claim.  Moreover, supplemental statements in the 
case dated in December 2002 and October 2003 gave notice of 
changes in regulations governing the evaluation of spine 
disabilities.  See 67 Fed. Reg. 54345-54349 (August 22, 2002) and 
68 Fed. Reg. 51454-51458 (August 27, 2003).  In particular, the 
appellant was informed what was required to meet the criteria for 
a higher evaluation for his service-connected lumbosacral strain 
with degenerative disc disease-and informed him of what VA had 
done and would do to obtain evidence for his claim.  Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  To warrant a higher 
evaluation for his service-connected lumbosacral strain with 
degenerative joint disease, the appellant needed to show that his 
symptoms were pronounced, under the old criteria, or that he had 
incapacitating episodes lasting a total of 6 weeks in the past 12 
months under the new criteria, or he had sustained fracture of his 
vertebrae without cord involvement but productive of abnormal 
mobility requiring a neck brace under the old criteria, or that 
his lumbar spine was ankylosed at an unfavorable angle under the 
old criteria, or that his entire spine or thoracolumbar spine back 
was unfavorably ankylosed under the new criteria.  Additionally, 
in the March 2001 letter, and the September 2002 and October 2003 
statement of the case and supplemental statement of the case, the 
veteran was given specific information with respect to the changes 
in the law pursuant to the VCAA, as well as to the new VA duties 
to assist under the VCAA.  The veteran was also given the 
opportunity to identify additional relevant evidence that might 
substantiate his claim.  The veteran and his representative have 
provided additional comment and evidence.  Furthermore, the 
veteran has submitted several statements following the December 
1999 remand.  In addition, the veteran was provided VA 
examinations in September 2000 and July 2003, in an attempt to 
comply with the terms of the Board's remands, under Stegall, 
supra.  While the Board notes that these examinations do not 
entirely fulfill the requirements of Stegall, supra, the Board 
finds, for reasons noted below, that it is unnecessary to again 
remand for compliance with these directives.  The Board is not 
aware of the existence of additional relevant evidence in 
connection with the claim on appeal.  

The Board notes that the VCAA notification letter sent to the 
veteran properly notified him of his statutory rights.  See 
Paralyzed Veterans of America, et. al. v. Secretary of Department 
of Veterans Affairs (PVA), 345 F.3d 1334 (Fed. Cir. 2003); 
Disabled American Veterans, et. al. v. Secretary of Department of 
Veterans Affairs (DAV), 327 F.3d 1339 (Fed. Cir. 2003).  However, 
that letter did request a response within 60 days, which is 
contrary to 38 U.S.C.A. § 5103(b) (West 2002). An amendment to the 
VCAA was recently enacted clarifying that the one-year period 
within which evidence may be submitted does not prohibit VA from 
making a decision on a claim before expiration of that time 
period.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 38 
U.S.C. 
§  ____).

Also, in Pelegrini v. Principi, 17 Vet. App. 412 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
discussed the statutory requirement in 38 U.S.C.A. § 5103(a) that 
VCAA notice be sent to a claimant before the initial adjudication 
of his claim.  Satisfying the strict letter holding in Pelegrini 
would require the Board to dismiss every case that did not 
absolutely meet these standards.  Such an action would render a 
rating decision promulgated prior to providing the veteran full 
VCAA notice void ab initio, which in turn would nullify the notice 
of disagreement and substantive appeal filed by the veteran.  In 
other words, strictly following Pelegrini would require that the 
entire rating process be reinitiated from the very beginning.  
That is, the claimant would be provided VCAA notice and an 
appropriate amount of time to respond before an initial rating 
action.  Following the rating decision, the claimant would have to 
file a new notice of disagreement, a new statement of the case 
would be required, and finally, the submission of a new 
substantive appeal by the claimant.  The prior actions of the 
veteran would be nullified by a strict reading of Pelegrini, and 
essentially place the appellant at the end of the line of cases 
waiting to be adjudicated.  

There is no statutory authority that renders the initial 
adjudication of the veteran's claim null and void because of lack 
of strict VCAA compliance.  Furthermore, the Board does not 
believe that voiding the rating decisions is in this veteran's 
best interests.  Simply put, in this case, the claimant has been 
provided every opportunity to submit evidence, and to attend a 
hearing at the RO before a hearing officer or before a Veterans 
Law Judge at the RO or in Washington, DC.  He was provided with 
notice of the appropriate laws and regulations.  He was provided 
notice of what evidence he needed to submit, and notice of what 
evidence VA would secure on his behalf.  He was given ample time 
to respond.  The veteran was not prejudiced because he does not, 
as the United States Court of Appeals for Veterans Claims (Court) 
noted in Pelegrini, have to "overcome an adverse determination."  
There is no final adverse determination of his claim.  The Board 
does a de novo review of the evidence and is not bound by the RO's 
prior conclusions in this matter.  

Hence, not withstanding Pelegrini, to allow the appeal to continue 
would not be prejudicial error to the claimant.  Under the facts 
of this case regarding the issue of an increased evaluation in 
excess of 40 percent for lumbosacral strain with degenerative disc 
disease, "the record has been fully developed," and "it is 
difficult to discern what additional guidance VA could have 
provided to the veteran regarding what further evidence he should 
submit to substantiate his claim." Conway v. Principi, No. 03-7072 
(Fed. Cir. Jan. 7, 2004); see also Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a particular 
case; such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would 
only result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the veteran are to be avoided).  
Therefore, for these reasons, the Board finds that the intent and 
purpose of the VCAA were satisfied by the notice given to the 
veteran, and he was not prejudiced by any defect in the timing of 
that notice.

Alternatively, the Board finds that any possible defect with 
respect to the timing of the VCAA notice was harmless error.  
While the notice provided to the appellant was not given prior to 
the first agency of original jurisdiction (AOJ) adjudication of 
the claim, the notice was provided, as a result of a Board remand, 
by the AOJ prior to the transfer and the last certification of the 
appellant's case to the Board, and the content of the notice fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159(b) (2003).  As such, the appellant has 
been provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA notices.  
Therefore, not withstanding Pelegrini, to decide the appeal would 
not be prejudicial error to the veteran.

Concerning the VA examination reports dated in September 2000 and 
July 2003, the Board requested the answers to certain precise 
questions concerning the etiology of the veteran's lower back 
disability.  The Board requested that the RO distinguish 
symptomatology arising from the service-connected lumbosacral 
strain with degenerative disc disease (which is the result of the 
inservice back injury), from that arising from the nonservice-
connected, post-service civilian employment-related injuries and 
subsequent surgical repair (described as residuals, HNP L4-L5 and 
found not to be service connected in the December 1981 rating 
decision, which the Board declined to reopen in December 1999).  
The examiners were not apparently able to clearly distinguish the 
service-connected symptoms from the nonservice connected symptoms.

In such a case, where the medical evidence does not differentiate 
between the symptomatology attributed to the service-connected 
disability and that attributed to the nonservice-connected 
disability, the Board is precluded from doing so.  See Mittleider 
v. West, 11 Vet. App. 181, 182 (1998), citing Mitchem v. Brown, 9 
Vet. App. 136, 140 (1996).  Hence, by this decision, the Board is 
granting the veteran's claim.

In light of the fact the Board is granting the benefit sought on 
appeal, the Board finds there is no need to remand for further 
compliance with Stegall, supra, as to the issue of examination.  
However, the issue of entitlement to an extra-schedular 
evaluation, which was remanded for consideration in the July 2003 
remand, is again remanded for action to the RO, immediately 
following this decision.

The Board thus further finds there has been no prejudice to the 
veteran in this case that would warrant further notice or 
development, the veteran's procedural rights have not been 
abridged, and the Board will proceed with appellate review.  See 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)); Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002); Bernard v. Brown, 4 
Vet. App. 384, 393 (1993).



Increased Evaluation for Lumbosacral Strain
with Degenerative Disc Disease

Disability evaluations are determined by evaluating the extent to 
which a veteran's service-connected disability adversely affects 
his ability to function under the ordinary conditions of daily 
life, including employment, by comparing his symptomatology with 
the criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule).  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.1, 4.2, 4.10 (2003).  Separate diagnostic codes identify the 
various disabilities and the criteria for specific ratings.  If 
two evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.  
The veteran's entire history is reviewed when making a disability 
evaluation.  38 C.F.R. § 4.1.  Where service connection has 
already been established and an increase in the disability rating 
is at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

When evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due to 
pain and weakness causing additional disability beyond that 
reflected on range of motion measurements.  Furthermore, 
consideration should also be given to weakened movement, excess 
fatigability and incoordination.  38 C.F.R. § 4.45.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

Degenerative or traumatic arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joints involved.  
When, however, the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate code, a 
rating of 10 percent is warranted for each major joint affected by 
limitation of motion.  
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2003).

The records reflect that the veteran was awarded service 
connection for a disability described as lumbosacral strain by 
rating decision dated in February 1965.  Records then showed that 
the veteran had sustained an inservice injury to his lower back 
with subsequent gradual progressive pain.  A report of VA 
examination, dated in September 1965, shows a normal lumbar curve 
without tenderness on percussion.  Range of motion measured 90 
degrees forward flexion with leaning to the right, and normal 
backward extension and lateral bending.  Straight leg raising 
measured zero to 80 degrees on the right with pain on the right 
buttocks and to the right of the lumbar spine, and zero to 80 
degrees on the left with pain in the lumbar spine, generally.  No 
other findings, defects, or abnormalities were noted, and the 
examiner diagnosed lumbosacral strain.

The disability was assigned a 10 percent evaluation under 38 
C.F.R. § 4.71a, Diagnostic Code 5295.

In April 1975, a letter from an insurance adjuster references a 
claim involving a post-service back injury understood to be in the 
same general area as the injury sustained in 1961.  Private 
medical records show that the veteran reported and received 
treatment for injuries to his lower back in 1973 and 1974.  In May 
1976, VA received notice of a Worker's Compensation suit 
concerning the veteran.  Private medical records dated from May to 
December 1981 show the veteran again sustained injury to his lower 
back, twice, in May 1981.  These injuries required surgical 
treatment in October 1981.  Private hospital records reflect a 
postoperative diagnosis of bulging L4-L5 disc with bilateral nerve 
entrapment.  The wound became infected and required further 
treatment before it finally resolved.

In December 1981, the veteran claimed an increased evaluation for 
his service-connected lower back disability based on these 
records.  The RO interpreted this as a claim for service 
connection for the residuals of HNP, L4-5, and denied the claim in 
a December 1981 rating decision.  Notification of the denial and 
appellate rights was sent to the veteran in January 1982.  The 
veteran did not appeal.  Subsequently, the veteran again claimed 
an increased evaluation for his lower back disability in March 
1993, giving rise to this appeal.  The RO interpreted the claim as 
having 3 discreet parts:  1) whether new and material evidence had 
been submitted to reopen the previously denied claim for the 
residuals of HNP, L4-L5, 2) entitlement to service connected for 
arthritis of the spine, and 3) entitlement to an increased 
evaluation for lumbosacral strain, then evaluated as 10 percent 
disabling.  The RO declined to reopen the previously denied claim 
for service connection for the residuals of HNP, L4-L5.  This 
denial was, as mentioned above, upheld by the Board in its 
December 1999 decision.

Hence, the Board is precluded from considering this aspect of the 
veteran's lower back condition in evaluating the severity of the 
service-connected lower back disability.

As to the other two issues, the RO granted an increase for the 
service-connected lumbar strain in its February 1997 rating 
decision, based on the findings present in a December 1996 VA 
examination report and January 1997 orthopedic specialist report, 
obtained on fee-contract basis.  In the same decision, the RO also 
granted service connection for arthritis of the spine, based on 
the same evidence.  The 40 percent evaluation therein assigned 
contemplates both aspects of the lower back disability under 
Diagnostic Code 5010-5292.  See 38 C.F.R. § 4.27 (2003).  The RO 
described the disability as lumbosacral strain with degenerative 
disc disease of the lumbar spine.

The December 1996 report reflects that the examiner observed the 
veteran to stand with a cane, leaning forward.  Range of motion 
measured 50 degrees forward flexion, 17 degrees backward 
extension, 17 degrees left lateral flexion, 22 degrees right 
lateral flexion, 35 degrees left rotation, and 39 degrees right 
rotation without pain.  Musculature was found to be within normal 
limits.  The examiner found no fixed abnormalities and diagnosed 
chronic lumbosacral strain.

The January 1997 orthopedic opinion showed negative straight leg 
raising and sciatic stretch tests.  The examiner observed the 
veteran to walk with a normal gait, and to heel and toe walk 
without difficulty.  A well-healed surgical scar was described at 
the lumbar spine, with indention of the skin but no tissue loss.  
Range of motion measured 90 degrees forward flexion with 5 degrees 
hyperextension, 15-20 degrees bilateral lateral bending, and 25 
degrees bilateral rotation.  Sensation testing of the lower 
extremities found numbness over the lateral aspect of the right 
foot but no other alteration of sensibility to light touch and 
pinprick.  Deep tendon reflexes were equal and symmetrical.  
Results of X-rays taken in conjunction with the examination reveal 
degenerative disc disease in the lumbar spine.  The examiner noted 
no other findings, defects, or abnormalities and diagnosed lumbar 
strain and degenerative disc disease of the lumbar spine.  
Concerning the etiology of the degenerative disc disease, the 
examiner opined:

I feel that he is having degenerative disc disease as a result of 
the lumbar strain throughout the lumbar spine, which is most 
likely part of the continuum of the natural process of 
degenerative disc disease which is most likely subsequent to the 
lumbar strain.  I would say that the base level of the 
degenerative disc disease is moderate.

This evaluation has been confirmed and continued to the present.

Diagnostic Code 5292, which contemplates limitation of motion of 
the lumbar spine, does not afford an evaluation greater than 40 
percent.

During the pendency of the veteran's appeal, there have been 
changes to the criteria governing the evaluation of spine 
disabilities.  The VA issued revised regulations concerning the 
sections of the rating schedule that deal with intervertebral disc 
syndrome.  See 67 Fed. Reg. 54345-54349 (August 22, 2002).  And, 
recently, VA further revised the rating criteria to provide a new 
General Rating Formula for Diseases and Injuries of the Spine.  
See 68 Fed. Reg. 51454-51458 (August 27, 2003).  

Under the criteria in effect prior to 2002 and 2003, a higher, 60 
percent evaluation is afforded under Diagnostic Code 5285 for the 
residuals of fractured vertebrae without cord involvement 
characterized with abnormal mobility requiring a neck brace.  A 
100 percent evaluation is afforded for the residuals of fractured 
vertebrae with cord involvement, where the veteran is bedridden, 
or where long leg braces are required.  A 100 percent evaluation 
is also to be considered under the provisions of special monthly 
compensation for lesser involvement with limited motion and nerve 
paralysis.  See 38 C.F.R. § 4.71a, Diagnostic Code 5285 (prior to 
2003).

Under Diagnostic Code 5286, a 60 percent evaluation is warranted 
for ankylosis of the spine at a favorable angle.  A 100 percent 
evaluation is warranted for ankylosis of the spine at an 
unfavorable angle, with marked deformity and involvement of major 
joints (Marie-Strumpell type) or without other joint involvement 
(Bechterew type).  Under Diagnostic Code 5289, a 50 percent 
evaluation is warranted for unfavorable ankylosis of the lumbar 
spine.  See 38 C.F.R. § 4.71(a), Diagnostic Codes 5286, 5289 
(prior to 2003)

Under Diagnostic Code 5293, a 60 percent evaluation is granted for 
pronounced intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.  See 38 C.F.R. § 4.71(a), 
Diagnostic Code 5293 (prior to 2003).

Note (1) provides that for purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and symptoms due 
to intervertebral disc syndrome that requires bed rest prescribed 
by a physician and treatment by a physician.  "Chronic orthopedic 
and neurologic manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc syndrome 
that are present constantly, or nearly so.  Note (2) provides that 
when evaluating on the basis of chronic manifestations, evaluate 
orthopedic disabilities using evaluation criteria for the most 
appropriate orthopedic diagnostic code or codes.  Evaluate 
neurologic disabilities separately using evaluation criteria for 
the most appropriate neurologic diagnostic code or codes.  Note 
(3) provides that if intervertebral disc syndrome is present in 
more than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on the 
basis of chronic orthopedic and neurologic manifestations or 
incapacitating episodes, whichever method results in a higher 
evaluation for that segment.  

Under the new criteria, Diagnostic Codes 5235 through 5243 
contemplate, respectively, vertebral fracture or dislocation, 
sacroiliac injury and weakness, lumbosacral or cervical strain, 
spinal stenosis, spondylolisthesis or segmental instability, 
ankylosing spondylitis, spinal fusion, degenerative arthritis of 
the spine, and intervertebral disc syndrome.  All diagnostic codes 
(except where 5243, intervertebral disc syndrome, is evaluated 
under the formula for rating intervertebral disc syndrome based on 
incapacitating episodes) are evaluated under the following 
criteria.  Under this criteria, a higher, 50 percent, evaluation 
is warranted for unfavorable ankylosis of the entire thoracolumbar 
spine under Diagnostic Codes 5235 through 5243.  A 100 percent 
evaluation is warranted for unfavorable ankylosis of the entire 
spine.  A higher, 60 percent, evaluation is also available under 
Diagnostic Code 5243, where the veteran experiences incapacitating 
episodes of intervertebral disc syndrome (preoperatively or 
postoperatively) having a total duration of at least 6 weeks 
during the past 12 months.  See 38 C.F.R. § 4.71(a), Diagnostic 
Codes 5235 through 5243 (2003).

The revised criteria further provides that intervertebral disc 
syndrome (preoperatively or postoperatively) will be rated either 
on the total duration of incapacitating episodes over the past 12 
months or by combining under 38 C.F.R. 
§ 4.25 separate evaluations of its chronic orthopedic and 
neurologic manifestations along with evaluations for all other 
disabilities, whichever method results in the higher evaluation.

Normal ranges of motion of the thoracolumbar spine are specified 
under the new criteria as zero to 90 degrees forward flexion, zero 
to 30 degrees extension, zero to 30 degrees lateral flexion, and 
zero to 30 degrees lateral rotation.  See also 38 C.F.R. § 4.71a, 
Plate V (2003).

As above noted, the veteran underwent VA examination subsequent to 
remand of this case in September 2000 and July 2003.  In addition, 
a December 1999 magnetic resonance image (MRI) is present in the 
claims file.

Results of the December 1999 MRI reflect near total loss of disc 
space height at L3-L4 and decreased disc space height at L4-L5 and 
L5-S1, with degenerative endplate changes at L3-L4 and L4-L5.  A 
partial laminectomy was observed at L5.  Moderate right and mild 
left neural foraminal narrowing secondary to facet hypertrophy and 
decreased disc height was observed at L3-L4.  Finally, moderate 
disc bulge at L4-L5 with central disk protrusion/herniation was 
further noted to combine with facet hypertrophy to produce mild to 
moderate central canal stenosis.  At the same level and secondary 
to diffuse disc bulging and facet hypertrophy, moderate left and 
mild right neural foraminal narrowing was also seen.  At L5-S1 
moderate diffuse disk bulging with right lateral recess disc 
protrusion/herniation combines with facet and ligamentum flavum 
hypertrophy to produce moderate to severe spinal canal stenosis, 
slightly asymmetrical.  The examiner noted this likely impinges on 
the right S1 nerve root.  At the same level, mild to moderate 
bilateral neural foraminal narrowing related to diffuse disc 
bulging and facet hypertrophy was also observed.

In September 2000, the examiner observed the veteran to use a 
wheelchair to ambulate, but that he could stand with a cane.  He 
walked, limping on the left.  He was not wearing a back brace for 
the examination, but reported he uses one.  There was no redness, 
swelling, or heat in the lower back.  A 19 centimeter scar was 
described, with depression in the skin.  Range of motion measured 
45 degrees forward flexion with pain, 10 degrees extension, 20 
degrees right lateral flexion and 15 degrees left lateral flexion 
with cramping, 15 degrees right rotation with cramping, and 15 
degrees left rotation with cramping and abrupt stopping.  Straight 
leg raising measured 40 degrees on the right with pain in the 
lower back with dorsiflexion and cramping.  On the left, straight 
leg raising measured 45 degrees with dorsiflexion and cramping.  
The examiner observed pain on all range of motion except 
extension, and spasming and a popping sound in all aspects of 
range of motion.  The veteran manifested some weakness in the 
lower extremities, more on the left, and dorsiflexion of the great 
toes, weaker on the left.  There was no atrophy or other postural 
abnormality.  Deep tendon reflexes were 1+ and bilateral at the 
knees but absent at the ankles and downward on plantar flexion.  
Vibratory sensation with absent in the great toes, bilaterally.  
The veteran refused to squat but attempted the heel walk.  He was 
unable to toe walk.  Romberg's test was negative.

Results of electromyograph (EMG) studies reveal evidence of 
neuropathy in both lower extremities involving the peroneal nerve 
but without evidence of active dennervation.  X-ray results show 
degenerative narrowing and fusion at L3-L4, and L4-L5, marked disc 
space narrowing and degenerative changes with fusion at L3-L4.

The examiner diagnosed lumbar strain, chronic lower back pain, 
neuropathy in bilateral lower extremities involving common 
peroneal nerves, and status post laminectomy to L4-L5 due to HNP 
complicated by staph infection.

The examiner specifically observed that the veteran experiences 
functional loss, limitation of motion, weakness, and 
incoordination due to pain in his lumbar spine.  Furthermore, the 
examiner noted, the veteran manifested additional fatigability 
during the examination.  However, in terms of distinguishing 
between the veteran's service-connected lumbosacral disability 
symptoms from any other disability symptoms, the examiner 
explained it was

hard to distinguish because of the veteran['s] other pathology 
involving his cervical, herniated disc surgery and spinal 
meningitis.

As to the severity, the examiner stated that the veteran's service 
connected lumbar strain with degenerative disease syndrome

[is] worsen[ed] by job related injury, surgeries, and meningitis 
sustaine[d] after military.

Finally, the examiner concluded that, based on the veteran's total 
condition and continued use of pain medication, he would have 
difficulty attaining gainful employment.  But although the 
examiner noted that this was not caused solely by the service-
connected lumbosacral strain with degenerative disc disease, he 
did not specify to what degree it was or was not.

Accordingly, the Board remanded the case in June 2003 for a more 
specific opinion that would distinguish the service-connected 
lower back symptomatology from the nonservice connected 
symptomatology.

The July 2003 report reflects range of motion measured at 45 
degrees forward flexion with pain, 30 degrees dorsiflexion with 
pain, 20 degrees right lateral flexion with pain, 15 degrees left 
lateral flexion with pain, and 15 degrees bilateral rotation with 
pain.  Straight leg raising was 40 degrees bilaterally, but 65 
degrees bilaterally when the veteran was distracted.  The examiner 
observed no spasm, weakness, or neurological deficit.  Deep tendon 
reflexes were 2+ and symmetrical.  The veteran was unable to toe 
walk due to pain, but was able to perform the heel walk somewhat 
satisfactorily.

Results of X-rays taken in conjunction with the examination show 
fusion at L3-L4 and L5-S1, normal disc height at L1-L2, L2-L3 with 
minimal degenerative changes, mild narrowing and degenerative 
changes at L4-L5, and partial removal of L4.

MRI results showed almost no disc space remaining at L3-L4 with 
patent neural foramina and mild bilateral face arthrosis; disc 
desiccation with mild posterial disc space narrowing at L4-L5 and 
mild end plate degenerative changes anteriorly with mild bilateral 
face arthrosis and patent neural foramina; disc desiccation 
without disc space narrowing at L5-S1 with possible posterior 
central HNP and possible right facet synovial cyst and posterior 
end plate spur formation leading to spinal canal stenosis with 
moderate to severe potential impingement of the sacral nerve root, 
mild bilateral facet arthrosis, and some narrowing of the neural 
foramina without definite impingement of existing L5 nerve root.

Results of EMG studies reveal peripheral neuropathy, probably 
axonal in origin, motor.  Sensory was within normal limits, and 
the examiner noted that no evidence of radiculopathy is presently 
identified.  

Bone scan test results reflect mild increased uptake on the right 
at about L3-L4, consistent with degenerative changes at the same 
level. 

The examiner diagnosed lumbosacral strain with degenerative joint 
disease, and work related injuries times two with subsequent 
surgeries with surgical misadventures, which resulted in 
significant difficulty.  In response to the Board's request that 
the examiner determine which symptomatology is attributed to the 
service-connected lumbosacral strain with degenerative disc 
disease as opposed to that which is attributable to the 
nonservice-connected residuals of HNP, L4-L5, the examiner offered 
the following:

It would appear that the majority of this patient's symptomatology 
and disability is related to the nonservice-connected injury 
sustained while working and subsequent surgeries with surgical 
misadventures.  As a result, patient has significant disability of 
the lumbar spine, but these are felt not directly related to the 
service-connected incident of a lumbar strain with resolution in 
the normal time frame.  As far as separating the amount of 
degenerative disease from the service connected spine condition 
versus the nonservice connected work relat[ed] condition, it would 
appear that the latter two injuries, work related, along with the 
surgery for correction of them have greatly magnified the normal 
course of events from a simple lumbar sprain.  The records 
indicated the patient worked for 20 years with little problems 
until his injuries related to employment.

The Board notes this opinion, and accords it great weight.  
However, the assertion that the greater part of the veteran's 
disability is attributable to the work-related injuries and 
subsequent surgery notwithstanding, the physician does not explain 
anywhere in the opinion what specific symptomatology is the result 
of the service-connected disability, as differentiated from that 
which is the result of the nonservice-connected disability.

The Board notes that the previous, September 2000, examination 
report similarly could not detail specifically what symptomatology 
was due to the service-connected disability as opposed to that 
which was not.  Therefore, we conclude that it is impossible for 
the symptomatology to be so parsed.  Accordingly, the Board finds 
that if the medical personnel cannot distinguish between the 
service-connected and nonservice connected symptomatology arising 
from the veteran's lower back disability in total, the Board also 
cannot distinguish it.  See Mittleider, supra.

It is the Board's judgment that, with consideration of the 
provisions of 38 C.F.R. 
§§ 4.40, 4.45 and 4.59, and DeLuca, 8 Vet. App. at 205-206, the 
disability picture presented by the veteran's service-connected 
lumbosacral spine with degenerative disc diseases warrants a 60 
percent evaluation under Diagnostic Code 5293.  See 38 C.F.R. §§ 
3.102, 4.7.  The veteran clearly demonstrates pronounced symptoms 
of intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy.  Clinical results show 
degenerative changes resulting in canal stenosis in the December 
1999 MRI, which are the result of narrowing at L3-L4 as well as 
the nonservice connected are of the lumbar spine at L4-L5.  In 
July 2003, MRI results show almost no disc space remaining between 
L3 and L4 and disc desiccation at L5-S1 with possible posterior 
central HNP and right fact synovial cyst formation leading to 
spinal canal stenosis.  The veteran has exhibited sensory loss, 
albeit mild, in the right lower extremity, and in September 2000 
manifested spasms, cramping, and popping on motion of the lumbar 
spine.  Deep tendon reflexes were absent at his ankles in 
September 2000.  Finally, medical evidence reflects that he has 
had difficulty with ambulating to the point of requiring a 
wheelchair for long distances, and a cane for short distances.

A higher evaluation could be warranted under the old criteria for 
ankylosis of the spine or residuals of fractured vertebrae with 
cord involvement.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5285, 
5286 (prior to 2003).  But the medical evidence does not show that 
the required manifestations are present.  First, the medical 
evidence does not show that the veteran's entire spine is fused-
either by surgery or disease.  Second, the medical evidence does 
not show that the veteran has sustained fracture to his vertebrae, 
either as a part of the inservice injury, or post-service.  Hence, 
these criteria cannot apply.

Under the new criteria, a 100 percent evaluation could be 
warranted for unfavorable ankylosis of the entire spine.  See 38 
C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries 
of the Spine (2003).  Again, as explained above, the medical 
evidence does not show that the veteran's entire spine is 
ankylosed, either by surgery or by disease.  Hence, this criteria 
cannot apply.

The Board has evaluated the veteran under the criteria in effect 
prior to 2003, as it finds that is most favorable to the veteran. 

In evaluating the veteran's service-connected lower back 
disability, the Board considered the disabling effects of pain, as 
indicated in the above discussions.  See DeLuca v. Brown, 8 Vet. 
App. 2020 (1995).  The veteran's complains of pain and pain upon 
motion, weakness, loss of sensation, and inability to ambulate 
well without assistive devices, as well as other symptoms as 
reported by the examiners were considered in the level of 
impairment and loss of function attributed to his lower back 
disability.  The Board notes that these manifestations are 
contemplated in the evaluation already assigned for this 
disability.  The presence of other factors listed in 38 C.F.R. §§ 
4.40, 4.45, 4.59, and 4.71a is not shown.

As noted above, the Board is remanding further consideration of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1), and will 
not address that here.  

Accordingly, the Board concludes that the impairment resulting 
from the veteran's service-connected lumbosacral spine with 
degenerative disc disease warrants a 60 percent evaluation.  


ORDER

A rating of 60 percent, and no greater, is awarded for lumbosacral 
strain with degenerative disc disease of the lumbar spine, subject 
to the laws and regulations governing the award of monetary 
benefits.



REMAND

Pursuant to the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002)), VA first has a duty to notify the 
appellant and the accredited representative of any information and 
evidence necessary to substantiate his/her claims for VA benefits.  
See generally 38 U.S.C.A. §§ 5102, 5103 (West 2002); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (codified as amended at 38 C.F.R. § 
3.159(b)). Furthermore, the VA has a duty to assist the appellant 
in obtaining evidence necessary to substantiate the claims, 
although the ultimate responsibility for furnishing evidence rests 
with the appellant.  See 38 U.S.C.A. § 5103A (West 2002); 66 Fed. 
Reg. 46,620, 45,630 (Aug. 29, 2001) (codified as amended at 38 
C.F.R. § 3.159(c)).

As noted above, the Board requested that the RO consider the 
assignment of an extraschedular rating for the service-connected 
lumbosacral strain with degenerative disc disease in its June 2003 
Remand.  The October 2003 supplemental statement of the case does 
not indicate that the RO complied with this direction.  Therefore, 
the Board finds it is necessary to remand this claim for 
compliance with that portion of the June 2003 Remand.  See Stegall 
v. West, 11 Vet. App. 268 (1998) (A remand by the Court or Board 
confers on the claimant, as a matter of law, the right to 
compliance with the remand orders). 

Moreover, the evidence of record shows that the veteran reported 
he is receiving disability benefits from the Social Security 
Administration (SSA), and that he has been receiving them since 
1981.  These records must be obtained to fairly adjudicate the 
veteran's entitlement to an extraschedular evaluation for the 
service-connected lumbosacral strain with degenerative disc 
disease.

Finally, the Board notes that the veteran claimed entitlement to a 
nervous condition, as secondary to the service-connected lower 
back condition in August 2001.  The RO denied entitlement to a 
mood disorder, claimed as a nervous condition, as secondary to the 
service-connected disability of lumbosacral strain with 
degenerative disc disease in a September 2002 rating decision.  In 
January 2003, the veteran submitted a notice of disagreement as to 
the denial of this claim.  However, the RO has not had an 
opportunity to issue a statement of the case addressing this 
issue.

The Court has directed that where a veteran has submitted a timely 
notice of disagreement with an adverse decision and a statement of 
the case addressing the issue was not sent, the Board should 
remand the issue to the RO for issuance of a statement of the 
case.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, and to ensure full compliance with due process 
requirements, further appellate consideration will be deferred and 
the case is REAMNDED to the RO for the following development:

1.  The RO should ensure compliance with the duty to assist, 
documentation and notification requirements set forth by the VCAA, 
specifically including all provisions under 38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)); and the holdings in Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) and Charles v. Principi, 16 Vet. App. 370 (2002).  
The claims file must include documentation that the RO has 
complied with the VA's redefined duties to notify and assist a 
claimant as set forth in the VCAA and relevant case law as 
specifically affecting the issues on appeal.  

2.  The RO should obtain a copy of the decision finding the 
veteran disabled from SSA, and all medical evidence relied on in 
making that determination.

3.  After receipt of any and all newly acquired evidence, the RO 
should again consider whether referral for consideration of an 
extraschedular rating for the service connected lumbosacral strain 
with degenerative joint disease is warranted under 38 C.F.R. § 
3.321(b).  If the decision remains in any way adverse to the 
veteran, he and his representative should be furnished with a 
supplemental statement of the case, and with a reasonable period 
of time within which to respond.

4.  The RO should also issue a statement of the case regarding the 
issue of entitlement to service connection for a mood disorder, 
claimed as a nervous disorder, as secondary to the service-
connected lumbosacral strain with degenerative disc disease.  The 
veteran should be apprised of his right to submit a substantive 
appeal as to the issue of entitlement to service connection for a 
mood disorder, claimed as a nervous disorder, as secondary to the 
service-connected lumbosacral strain with degenerative disc 
disease and to have his claim reviewed by the Board.  

The case should thereafter be returned to the Board for further 
review, as appropriate.  The veteran need take no action until he 
is so informed.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky, supra.  The Board 
intimates no opinion as to the ultimate outcome of this case.

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by the 
Board and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



